UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period:	March 1, 2013 — August 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Retirement Income Fund Lifestyle 3 Semiannual report 8 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 24 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. There is no guarantee that the fund will provide adequate income at and through an investor’s retirement. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors have been digesting a wide array of economic and geopolitical developments in recent months. While economic growth has continued despite the negative impact of the federal budget sequester, the Federal Reserve’s expected tapering of its $85 billion-a-month bond-buying program has prompted greater market volatility, and bond yields have risen substantially. There is concern that the reduction of Fed purchases will cause long-term interest rates to move higher, running the risk of curtailing the recovery. Already, mortgage rates have jumped and housing market data appear less robust than earlier in the year. Overseas, instability in Egypt and Syria has contributed to higher oil prices, which could undermine the reasonably positive trends in consumer spending. Fortunately, the eurozone posted positive GDP growth in the second calendar quarter after many months of contraction, though the 17-nation currency bloc continues to grapple with significant economic challenges. While we cannot forecast with precision how economic or geopolitical events will unfold over the coming months, we have confidence that a long-term investment program remains valuable. Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. To address a diverse range of financial goals, Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches. We also believe in the importance of relying on the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Retirement Income Fund Lifestyle 3 Interview with your fund’s portfolio manager Bob, could you review market conditions during the six months ended August31, 2013? Continued evidence of a slowly recovering U.S. economy and positive investor sentiment benefited most asset classes in the early months of the period, especially stocks and higher-yielding, credit-sensitive sectors of the fixed-income market. However, the market environment became less hospitable in May, when the U.S. Federal Reserve hinted that it could begin scaling back its stimulus program later in 2013 if economic conditions continued to improve. The debate over the end of quantitative easing [QE] became the focus of markets globally and culminated in June with a statement by Fed Chairman Ben Bernanke on the economically driven prospects for curtailing the Fed’s bond-buying programs. In hindsight, we think this period may have proved to be a critical inflection point for the Fed, the U.S. economy, and global securities markets. During this time, equity and fixed-income markets diverged considerably. Asset classes that had been buoyed by the massive liquidity created by the Fed’s purchases reversed course. U.S. stocks experienced a significant disruption of the trends seen for most of 2012 and the early months of 2013 but still managed to make gains for the challenging second quarter of 2013 and performed well for the six months ended August31, 2013. With the exception of emerging markets, This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 8/31/13. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 17. Retirement Income Fund Lifestyle 3 5 international equity markets ended the six-month period in positive territory. Fixed-income investments, however, had a more acute reaction to the Fed’s announcements. Interest rates jumped — causing yield curves to steepen worldwide — and bond prices fell sharply in a relatively short span. Emerging-market bonds were particularly hard hit in the sell-off, as they tend to be dependent on the influx of investment capital. Commodities, which tend to perform well in bull markets and periods of global growth, also struggled as did spread sectors, that is, sectors that typically trade at yields greater than U.S. Treasuries, such as investment-grade bonds and mortgage-backed securities. Global government bonds fell, although not to the same degree as sectors with greater risk. After the Fed stated that monetary policy would remain highly accommodative until the U.S. economy was back on its feet, the volatility in fixed-income markets eased somewhat, but few bond sectors could reverse the negative tide for the balance of the period. Given their unique ability to bridge both the fixed-income and equity markets, convertible securities were a notable exception and posted solid gains for the six months. High-yield bonds also bounced back somewhat by period-end. How did Putnam Retirement Income Fund Lifestyle 3 perform in this environment? The fund’s diversified global approach to investing helped to mute the effects of market volatility. For the six months ended August31, 2013, the fund generated a positive return that surpassed the negative return of its primary fixed-income benchmark but lagged the performance of its secondary all-equity benchmark. Allocations are shown as a percentage of the fund’s net assets as of 8/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Retirement Income Fund Lifestyle 3 Our decision to overweight investments in U.S. equities was a major contributor to performance for the period as was our security selection in that asset class. The fund’s underweight position and security selection in emerging-market debt also aided performance, as these bonds struggled during the period. Security selection within the fund’s international equity sleeve was a slight detractor for the six months. What are your thoughts about the recent volatility and the future course for U.S. interest rates? The Fed’s talk of tapering its bond-buying programs has understandably caused unease among bond investors, but yield movements like we have seen since May are rare, especially when the U.S. economy is growing below its capacity and generating little inflationary pressure. Thus, we regard the jump in yields as an overreaction to the statements from Chairman Bernanke. In our view, the Fed concluded this past spring that the economy was in a much healthier state than when the latest round of QE had begun in late 2012, and that if the pace of improvement continued, it would be prudent to begin tapering its bond-buying program. However, at its September meeting, the central bank decided to wait for further evidence of improvement in economic This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Retirement Income Fund Lifestyle 3 7 growth and the labor market before setting a time frame for tapering. In short, Fed officials now appear more concerned about the hints of softness in the recent economic data, such as retail sales, and are less impressed with the strong data elsewhere in the U.S. economy. We also think the central bank may be more worried about fiscal issues at the federal level than the financial markets appear to be, given recent market performance. Are you seeing opportunities in global bonds? Yes. But while the global environment appears to be relatively stable, it is less solid than that of the United States, in our view. In China, weaker growth and high consumer debt levels have complicated the government’s effort to stimulate domestic demand. China’s attempt to drive its economy away from infrastructure investment toward domestic consumption is, in our view, having ripple effects on other emerging-market countries, particularly those that are commodity-price dependent. In Europe, some of the biggest risks — such as the potential breakup of the European Union and a failure of the euro currency — appear to have subsided as a result of the efforts of eurozone policymakers. Core European economies were somewhat weaker than we expected for much of the period; data near the end of the period from Germany, the Netherlands, and Switzerland were encouraging. Peripheral eurozone economies have performed better than we anticipated, thanks to sharply lower interest rates in those countries. As for the interest-rate picture abroad, while we believe global rates are likely to move higher over the medium term, we think the degree of increase during May and June This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Retirement Income Fund Lifestyle 3 was more than the economic environment warranted. Consequently, as noted earlier, we modestly lengthened the portfolio’s duration in June as a tactical play to potentially capitalize on near-term rate declines. Has your positioning in higher - risk assets changed in light of recent market volatility? We currently believe risk assets, such as equities and high-yield bonds, offer more attractive total return potential than other interest-rate risk and inflation-sensitive assets, including Treasury Inflation-Protected Securities and commodities. Thus we are favoring continued positioning in risk assets going into the fourth quarter of 2013. From a global perspective, we consider U.S. and Japanese equities to be among the most promising. Here at home, we believe the broader U.S. economic recovery remains on track and should continue at a moderate pace, as recent data have been a bit better than expected. We also think that the housing recovery will continue, although mortgage rates moved higher during May and June. In our view, home sales are improving because of stronger economic activity and better consumer confidence, not because of mortgage credit. Despite relatively sluggish revenue growth for U.S. businesses, our outlook is constructive for corporate earnings, as we believe the bulk of profitability is the result of structural improvement and could be sustainable over time. The pro-growth monetary and fiscal changes launched by Japan’s Prime Minister Shinzo Abe have been well received by investors. Abe consolidated his grip on policy in this past July’s election, which should allow him to follow through on instituting deep structural reforms for the Japanese economy. We remain steadfast in our conviction that the country’s structural reform process will create long-term investment opportunities for companies poised to benefit. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Retirement Income Fund Lifestyle 3 9 High-yield corporate bonds have historically tended to do well during periods of moderate economic growth. Fundamentals in the high-yield universe appear strong, and we expect that defaults will hover near historically low levels. Furthermore, as a result of the spring correction, prices of many high-yield bonds have declined to what we believe are attractive levels. Did derivatives have any significant impact on fund performance for the period? We employed credit default swaps to hedge credit and market risk and to gain exposure to specific securities or groups of securities. This strategy was successful for the fund during the period. What should investors expect in the coming months? At its September meeting, the Fed surprised many observers with its announcement that it was waiting for more evidence of strength in the U.S. economy before it began to unwind its stimulus program. Thus we expect continued volatility in interest rates and yield spreads as investors adjust their expectations about Fed policy and efforts in Washington to resolve the budget crisis and debt ceiling debate. However, when the Fed does begin to taper, we think it is unlikely that rates are going to suddenly spike dramatically higher as they did in May and June of 2013. If yields rise more than economic fundamentals seem to warrant, we may view it as an opportunity to add what we believe are attractively valued securities to the fund and extend duration, or interest-rate sensitivity, of the portfolio. Thanks, Bob, for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. 10 Retirement Income Fund Lifestyle 3 IN THE NEWS At its September meeting, the Federal Open Market Committee surprised investors by delaying the tapering of its $85 billion-a-month bond-buying stimulus program. Declaring that the challenges facing the U.S. economy are diminishing “only gradually,” Fed Chairman Ben Bernanke said the central bank will wait to curtail its quantitative easing program until there is more evidence of a sustained recovery. Bernanke in his comments noted a deceleration of U.S. job growth in the past three months. The bond-buying stimulus program was established in the fall of 2012 to stimulate the economy and employment growth, and is widely credited with buoying equity prices and holding down long-term interest rates. Previously, when the Fed chairman signaled in May2013 that the Fed’s bond purchases could be scaled back in the final months of this year, the news sent tremors through bond markets and contributed to an abrupt increase in Treasury yields. Retirement Income Fund Lifestyle 3 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 51.60% 45.54% 41.56% 41.56% 41.58% 41.58% 45.62% 40.88% 48.15% 54.63% Annual average 4.75 4.27 3.95 3.95 3.95 3.95 4.28 3.90 4.48 4.98 5 years 26.66 21.59 21.88 19.88 21.92 21.92 24.18 20.14 24.83 28.22 Annual average 4.84 3.99 4.04 3.69 4.04 4.04 4.43 3.74 4.53 5.10 3 years 21.70 16.84 18.90 15.90 18.90 18.90 20.46 16.55 20.42 22.46 Annual average 6.77 5.32 5.94 5.04 5.94 5.94 6.40 5.24 6.39 6.99 1 year 7.78 3.47 6.98 1.98 6.90 5.90 7.54 4.04 7.52 8.02 6 months 1.87 –2.20 1.40 –3.60 1.40 0.40 1.66 –1.64 1.74 1.99 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 12 Retirement Income Fund Lifestyle 3 Comparative index returns For periods ended 8/31/13 Barclays U.S. Aggregate Bond Index S&P 500 Index Life of fund 50.05% 74.91% Annual average 4.63 6.44 5 years 27.19 42.35 Annual average 4.93 7.32 3 years 7.93 65.98 Annual average 2.58 18.40 1 year –2.47 18.70 6 months –2.61 8.95 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 8/31/13 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.102 $0.063 $0.063 $0.090 $0.088 $0.114 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/28/13 $10.21 $10.64 $10.18 $10.18 $10.20 $10.54 $10.20 $10.22 8/31/13 10.30 10.73 10.26 10.26 10.28 10.63 10.29 10.31 Before After Net Net Before After Net Net Current rate sales sales asset asset sales sales asset asset (end of period) charge charge value value charge charge value value Current dividend rate 1.98% 1.90% 1.17% 1.17% 1.75% 1.69% 1.75% 2.21% Current 30-day SEC yield (with expense limitation) N/A 1.13 0.43 0.43 N/A 0.89 0.72 1.43 Current 30-day SEC yield (without expense limitation) N/A 0.49 –0.24 –0.24 N/A 0.25 0.01 0.76 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Current dividend rate excludes dividends received from underlying Putnam funds. 3 For a portion of the period, the fund had expense limitations, without which returns would have been lower. 4 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Retirement Income Fund Lifestyle 3 13 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 55.38% 49.17% 45.02% 45.02% 45.18% 45.18% 49.23% 44.38% 51.82% 58.66% Annual average 4.99 4.52 4.19 4.19 4.21 4.21 4.52 4.14 4.72 5.24 5 years 41.29 35.64 36.03 34.03 36.20 36.20 38.60 34.09 39.24 43.15 Annual average 7.16 6.29 6.35 6.03 6.37 6.37 6.75 6.04 6.84 7.44 3 years 21.37 16.52 18.72 15.72 18.83 18.83 20.29 16.38 20.22 22.37 Annual average 6.67 5.23 5.89 4.99 5.92 5.92 6.35 5.19 6.33 6.96 1 year 9.04 4.68 8.14 3.14 8.25 7.25 8.70 5.16 8.79 9.39 6 months 2.83 –1.28 2.46 –2.54 2.46 1.46 2.72 –0.62 2.70 3.05 See the discussion following the Fund performance table on page 12 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 2/28/13* 1.11% 1.86% 1.86% 1.36% 1.36% 0.86% Total annual operating expenses for the fiscal year ended 2/28/13 1.88% 2.63% 2.63% 2.13% 2.13% 1.63% Annualized expense ratio for the six-month period ended 8/31/13† 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.11% in fees and expenses of acquired funds (including underlying Putnam funds). Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/14. † Excludes the expense ratios of the underlying Putnam funds. 14 Retirement Income Fund Lifestyle 3 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2013, to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.09 $8.88 $8.88 $6.35 $6.36 $3.82 Ending value (after expenses) $1,018.70 $1,014.00 $1,014.00 $1,016.60 $1,017.40 $1,019.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2013, use the following calculation method. To find the value of your investment on March 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.09 $8.89 $8.89 $6.36 $6.36 $3.82 Ending value (after expenses) $1,020.16 $1,016.38 $1,016.38 $1,018.90 $1,018.90 $1,021.42 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Retirement Income Fund Lifestyle 3 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 16 Retirement Income Fund Lifestyle 3 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2013, Putnam employees had approximately $387,000,000 and the Trustees had approximately $93,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Retirement Income Fund Lifestyle 3 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 18 Retirement Income Fund Lifestyle 3 Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered certain administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, Retirement Income Fund Lifestyle 3 19 or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. In addition, Putnam Management has contractually agreed through at least June 30, 2014 to waive fees (and, to the extent necessary, bear other expenses) to the extent that the expenses of your fund (excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans, and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 0.75% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 5th quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, 20 Retirement Income Fund Lifestyle 3 expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to Retirement Income Fund Lifestyle 3 21 improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class A shares’ return net of fees and expenses was positive for the one-year, three-year and five-year periods ended December 31, 2012. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees noted, however, that before it was renamed Putnam Retirement Income Fund Lifestyle 3 on June 16, 2011, the fund (as Putnam Income Strategies Fund) did not invest in Putnam Absolute Return 700 Fund. Had your fund done so, its performance may have been different. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking 22 Retirement Income Fund Lifestyle 3 best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Retirement Income Fund Lifestyle 3 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Retirement Income Fund Lifestyle 3 The fund’s portfolio 8/31/13 (Unaudited) COMMON STOCKS (30.6%)* Shares Value Banking (1.8%) Associated Banc-Corp. 176 $2,807 Banco Santander Central Hispano SA (Spain) 1,515 10,692 Banque Cantonale Vaudoise (BCV) (Switzerland) 14 7,501 Bendigo and Adelaide Bank, Ltd. (Australia) 983 8,811 CaixaBank SA (Spain) 2,976 11,052 City National Corp. 50 3,274 Commonwealth Bank of Australia (Australia) 269 17,333 Fifth Third Bancorp 661 12,090 HSBC Holdings PLC (United Kingdom) 2,622 27,468 JPMorgan Chase & Co. 891 45,022 Natixis (France) 3,402 14,658 Northern Trust Corp. 129 7,078 PNC Financial Services Group, Inc. 231 16,694 Popular, Inc. (Puerto Rico) † 113 3,510 Resona Holdings, Inc. (Japan) 2,400 11,393 State Street Corp. 225 15,012 Sumitomo Mitsui Financial Group, Inc. (Japan) 200 8,851 Svenska Handelsbanken AB Class A (Sweden) 603 25,877 Toronto-Dominion Bank (Canada) 61 5,217 Wells Fargo & Co. 191 7,846 Westpac Banking Corp. (Australia) 1,053 29,196 Wing Hang Bank, Ltd. (Hong Kong) 1,000 9,637 Basic materials (1.2%) Asahi Kasei Corp. (Japan) 2,000 14,635 Axiall Corp. 32 1,281 BASF SE (Germany) 202 17,655 Bemis Co., Inc. 58 2,308 BHP Billiton, Ltd. (Australia) 310 9,813 CF Industries Holdings, Inc. 31 5,901 Chicago Bridge & Iron Co., NV 69 4,128 Cytec Industries, Inc. 31 2,318 Domtar Corp. (Canada) 23 1,518 Eastman Chemical Co. 70 5,320 Evraz PLC (United Kingdom) 4,615 8,940 Fletcher Building, Ltd. (New Zealand) 2,393 16,154 Fortune Brands Home & Security, Inc. 104 3,831 Huntsman Corp. 106 1,855 LyondellBasell Industries NV Class A 133 9,330 Mitsubishi Chemical Holdings Corp. (Japan) 2,500 11,711 Monsanto Co. 186 18,208 Packaging Corp. of America 53 2,811 PPG Industries, Inc. 54 8,435 Rio Tinto PLC (United Kingdom) 474 21,398 Sherwin-Williams Co. (The) 41 7,068 Stora Enso OYJ Class R (Finland) 1,674 12,932 Valspar Corp. 49 3,046 Retirement Income Fund Lifestyle 3 25 COMMON STOCKS (30.6%)* cont. Shares Value Basic materials cont. voestalpine AG (Austria) 165 $7,060 W.R. Grace & Co. † 42 3,375 Capital goods (1.3%) ABB, Ltd. (Switzerland) 568 12,148 Aecom Technology Corp. † 82 2,389 Avery Dennison Corp. 73 3,121 BAE Systems PLC (United Kingdom) 4,901 33,046 Ball Corp. 78 3,465 Boeing Co. (The) 308 32,007 Canon, Inc. (Japan) 400 11,986 Cummins, Inc. 97 11,950 Delphi Automotive PLC (United Kingdom) 184 10,124 General Dynamics Corp. 157 13,070 Ingersoll-Rand PLC 157 9,285 KBR, Inc. 101 3,016 Leggett & Platt, Inc. 105 3,037 Lockheed Martin Corp. 126 15,425 McDermott International, Inc. † 149 1,118 Northrop Grumman Corp. 129 11,903 Raytheon Co. 166 12,518 Staples, Inc. 416 5,787 Terex Corp. † 81 2,349 Vinci SA (France) 392 20,242 WABCO Holdings, Inc. † 50 3,900 Communication services (1.3%) AT&T, Inc. 317 10,724 Belgacom SA (Belgium) 583 13,946 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 5,113 8,334 Comcast Corp. Class A 789 33,209 Deutsche Telekom AG (Germany) 1,627 20,841 DISH Network Corp. Class A 127 5,710 IAC/InterActiveCorp. 132 6,480 Koninklijke (Royal) KPN NV (Netherlands) † 708 2,068 NTT DoCoMo, Inc. (Japan) 10 15,980 Orange (France) 1,482 15,035 Telecom Corp. of New Zealand, Ltd. (New Zealand) 6,967 12,202 Telstra Corp., Ltd. (Australia) 2,028 8,820 TW telecom, inc. † 119 3,406 Verizon Communications, Inc. 748 35,440 Vodafone Group PLC (United Kingdom) 4,488 14,345 Conglomerates (0.4%) AMETEK, Inc. 138 5,923 Bouygues SA (France) 598 18,704 Danaher Corp. 266 17,428 General Electric Co. 654 15,134 Tyco International, Ltd. 251 8,293 26 Retirement Income Fund Lifestyle 3 COMMON STOCKS (30.6%)* cont. Shares Value Consumer cyclicals (3.4%) Adecco SA (Switzerland) 350 $22,043 ADT Corp. (The) † 132 5,258 Advance Auto Parts, Inc. 50 4,004 American Eagle Outfitters, Inc. 141 2,040 Asahi Glass Co., Ltd. (Japan) 2,000 11,662 Bayerische Motoren Werke (BMW) AG (Germany) 230 21,671 Bed Bath & Beyond, Inc. † 127 9,365 Big Lots, Inc. † 61 2,161 Chico’s FAS, Inc. 137 2,137 Coach, Inc. 149 7,869 CST Brands, Inc. † 26 767 Dai Nippon Printing Co., Ltd. (Japan) 2,000 19,362 Daihatsu Motor Co., Ltd. (Japan) 1,000 18,644 Daimler AG (Registered Shares) (Germany) 141 9,675 Daito Trust Construction Co., Ltd. (Japan) 200 18,251 Dillards, Inc. Class A 28 2,135 Expedia, Inc. 62 2,899 Foot Locker, Inc. 106 3,413 Gannett Co., Inc. 174 4,192 Gap, Inc. (The) 175 7,077 Geberit International AG (Switzerland) 36 8,760 Home Depot, Inc. (The) 460 34,265 Host Hotels & Resorts, Inc. R 3,941 67,115 Hugo Boss AG (Germany) 122 14,862 Jarden Corp. † 87 3,737 Lear Corp. 73 5,019 Lowe’s Cos., Inc. 502 23,002 Macy’s, Inc. 212 9,419 McGraw-Hill Cos., Inc. (The) 146 8,522 Next PLC (United Kingdom) 315 23,890 O’Reilly Automotive, Inc. † 70 8,590 PetSmart, Inc. 68 4,789 Priceline.com, Inc. † 24 22,525 PulteGroup, Inc. 234 3,601 Reed Elsevier PLC (United Kingdom) 1,355 16,620 Ryman Hospitality Properties R 736 24,317 SJM Holdings, Ltd. (Hong Kong) 5,000 12,809 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 22,844 TABCORP Holdings, Ltd. (Australia) 7,102 20,308 TJX Cos., Inc. (The) 329 17,345 Total Systems Services, Inc. 270 7,471 Trump Entertainment Resorts, Inc. † 6 12 URS Corp. 55 2,724 Wal-Mart Stores, Inc. 28 2,043 Wyndham Worldwide Corp. 91 5,402 Wynn Resorts, Ltd. 50 7,052 Retirement Income Fund Lifestyle 3 27 COMMON STOCKS (30.6%)* cont. Shares Value Consumer finance (0.1%) Discover Financial Services 248 $11,718 Consumer staples (2.8%) British American Tobacco (BAT) PLC (United Kingdom) 351 17,705 Coca-Cola Co. (The) 121 4,620 Colgate-Palmolive Co. 174 10,052 Constellation Brands, Inc. Class A † 78 4,232 Corrections Corp. of America 1,133 37,321 Costco Wholesale Corp. 97 10,851 CVS Caremark Corp. 367 21,304 General Mills, Inc. 217 10,702 Geo Group, Inc. (The) 953 29,743 ITOCHU Corp. (Japan) 1,100 12,393 Japan Tobacco, Inc. (Japan) 300 10,112 JM Smucker Co. (The) 47 4,989 Kao Corp. (Japan) 300 8,727 Kirin Holdings Co., Ltd. (Japan) 1,000 13,655 Kraft Foods Group, Inc. 197 10,199 Liberty Interactive Corp. Class A † 320 7,226 Lorillard, Inc. 310 13,113 Metcash, Ltd. (Australia) 1,773 5,118 Metro AG (Germany) 596 21,882 Molson Coors Brewing Co. Class B 65 3,171 Nestle SA (Switzerland) 218 14,304 Philip Morris International, Inc. 403 33,626 Procter & Gamble Co. (The) 577 44,943 Reckitt Benckiser Group PLC (United Kingdom) 92 6,252 Robert Half International, Inc. 96 3,386 Sumitomo Corp. (Japan) 600 7,568 Swedish Match AB (Sweden) 451 15,747 Tesco PLC (United Kingdom) 3,484 19,791 Unilever NV ADR (Netherlands) 612 22,992 Unilever PLC (United Kingdom) 211 8,041 Walgreen Co. 279 13,412 Woolworths, Ltd. (Australia) 352 11,162 Energy (2.1%) Alpha Natural Resources, Inc. † 154 936 BP PLC (United Kingdom) 5,084 35,155 Cabot Oil & Gas Corp. 196 7,669 Chevron Corp. 113 13,609 ConocoPhillips 416 27,581 Cosmo Oil Co., Ltd. (Japan) † 6,000 12,366 Exxon Mobil Corp. 410 35,736 Helmerich & Payne, Inc. 55 3,467 HollyFrontier Corp. 101 4,492 Marathon Petroleum Corp. 142 10,296 Occidental Petroleum Corp. 276 24,346 Oceaneering International, Inc. 59 4,577 28 Retirement Income Fund Lifestyle 3 COMMON STOCKS (30.6%)* cont. Shares Value Energy cont. Oil States International, Inc. † 36 $3,212 ONEOK, Inc. 114 5,864 Peabody Energy Corp. 139 2,391 Phillips 66 235 13,419 Royal Dutch Shell PLC Class A (United Kingdom) 972 31,444 Royal Dutch Shell PLC Class B (United Kingdom) 413 13,908 Schlumberger, Ltd. 398 32,214 Seadrill, Ltd. (Norway) 275 12,690 Tesoro Corp. 78 3,595 TonenGeneral Sekiyu KK (Japan) 2,000 18,116 Total SA (France) 435 24,098 Valero Energy Corp. 236 8,385 Financial (0.1%) CIT Group, Inc. † 160 7,659 CoreLogic, Inc. † 202 5,191 Nasdaq OMX Group, Inc. (The) 135 4,031 Health care (2.9%) AbbVie, Inc. 362 15,425 AmerisourceBergen Corp. 190 10,815 Amgen, Inc. 218 23,749 AstraZeneca PLC (United Kingdom) 477 23,492 Bristol-Myers Squibb Co. 496 20,678 Celgene Corp. † 141 19,737 CIGNA Corp. 204 16,053 Eli Lilly & Co. 304 15,626 GlaxoSmithKline PLC (United Kingdom) 697 17,774 HCA Holdings, Inc. 145 5,538 Johnson & Johnson 145 12,529 McKesson Corp. 154 18,697 Merck & Co., Inc. 72 3,405 Novartis AG (Switzerland) 314 22,897 Omega Healthcare Investors, Inc. R 380 10,792 Orion OYJ Class B (Finland) 518 12,001 Pfizer, Inc. 1,588 44,797 Roche Holding AG-Genusschein (Switzerland) 79 19,706 Sabra Health Care REIT, Inc. R 394 8,711 Salix Pharmaceuticals, Ltd. † 46 3,079 Sanofi (France) 219 21,039 St. Jude Medical, Inc. 238 11,998 Takeda Pharmaceutical Co., Ltd. (Japan) 600 27,176 United Therapeutics Corp. † 42 2,978 Ventas, Inc. R 918 57,155 Warner Chilcott PLC Class A 363 7,786 WellPoint, Inc. 222 18,901 Zimmer Holdings, Inc. 130 10,282 Retirement Income Fund Lifestyle 3 29 COMMON STOCKS (30.6%)* cont. Shares Value Insurance (1.1%) Alleghany Corp. † 16 $6,193 Allied World Assurance Co. Holdings AG 44 4,036 American Financial Group, Inc. 87 4,483 American International Group, Inc. † 434 20,164 AMP, Ltd. (Australia) 3,592 15,071 Aon PLC 230 15,267 Aviva PLC (United Kingdom) 2,608 15,633 Axis Capital Holdings, Ltd. 107 4,600 Baloise Holding AG (Switzerland) 89 9,422 Berkshire Hathaway, Inc. Class B † 65 7,229 CNP Assurances (France) 1,194 21,114 Fidelity National Financial, Inc. Class A 202 4,789 Genworth Financial, Inc. Class A † 494 5,829 PartnerRe, Ltd. 60 5,229 Protective Life Corp. 89 3,719 RSA Insurance Group PLC (United Kingdom) 7,880 14,483 Tryg A/S (Denmark) 98 8,341 Validus Holdings, Ltd. 104 3,599 Zurich Insurance Group AG (Switzerland) 42 10,454 Investment banking/Brokerage (0.4%) Eaton Vance Corp. 111 4,279 Goldman Sachs Group, Inc. (The) 179 27,231 Investment AB Kinnevik Class B (Sweden) 1,081 33,764 Real estate (8.3%) Alexandria Real Estate Equities, Inc. R 554 34,165 American Campus Communities, Inc. R 69 2,298 American Capital Agency Corp. R 138 3,141 Apartment Investment & Management Co. Class A R 1,251 34,440 AvalonBay Communities, Inc. R 318 39,400 Boston Properties, LP R 384 39,360 Camden Property Trust R 101 6,241 CapLease, Inc. R 1,512 12,867 Chimera Investment Corp. R 507 1,491 Colonial Properties Trust R 1,323 29,225 DDR Corp. R 97 1,505 Digital Realty Trust, Inc. R 228 12,677 Douglas Emmett, Inc. R 907 20,952 Duke Realty Corp. R 285 4,158 DuPont Fabros Technology, Inc. R 1,164 26,528 Equity Lifestyle Properties, Inc. R 866 30,094 Equity Residential Trust R 1,485 77,057 Essex Property Trust, Inc. R 40 5,732 Federal Realty Investment Trust R 310 30,166 General Growth Properties R 2,721 52,189 Government Properties Income Trust R 1,122 26,232 Hatteras Financial Corp. R 53 970 30 Retirement Income Fund Lifestyle 3 COMMON STOCKS (30.6%)* cont. Shares Value Real estate cont. HCP, Inc. R 1,251 $50,953 Health Care REIT, Inc. R 779 47,862 Inland Real Estate Corp. R 2,784 27,311 Kimco Realty Corp. R 2,540 50,876 Liberty Property Trust R 1,104 38,198 Macerich Co. (The) R 258 14,520 Medical Properties Trust, Inc. R 2,093 24,174 Piedmont Office Realty Trust, Inc. Class A R 1,795 30,838 Post Properties, Inc. R 663 29,987 Prologis, Inc. R 1,610 56,736 Public Storage R 722 110,228 Realty Income Corp. R 366 14,457 Regency Centers Corp. R 809 38,468 Senior Housing Properties Trust R 151 3,435 Simon Property Group, Inc. R 1,117 162,669 SL Green Realty Corp. R 155 13,514 STAG Industrial, Inc. R 690 13,800 Stockland (Units) (Australia) R 4,747 15,676 Tanger Factory Outlet Centers R 47 1,450 Taubman Centers, Inc. R 580 39,098 UDR, Inc. R 311 7,025 Vornado Realty Trust R 920 74,796 Technology (2.2%) Accenture PLC Class A S 309 22,325 AOL, Inc. † 178 5,862 Apple, Inc. 146 71,109 Avnet, Inc. † 92 3,548 BMC Software, Inc. † 177 8,142 Broadcom Corp. Class A 195 4,926 Brocade Communications Systems, Inc. † 412 3,049 Cap Gemini (France) 160 8,763 Cisco Systems, Inc. 1,262 29,417 EMC Corp. 566 14,591 Google, Inc. Class A † 34 28,795 IBM Corp. 64 11,665 L-3 Communications Holdings, Inc. 60 5,420 Lam Research Corp. † 97 4,527 Lexmark International, Inc. Class A 82 2,801 Marvell Technology Group, Ltd. 324 3,924 Microsoft Corp. 1,182 39,479 Nokia OYJ (Finland) † 3,153 12,193 NVIDIA Corp. 311 4,587 Oracle Corp. 1,095 34,887 Riverbed Technology, Inc. † 135 2,084 Rockwell Automation, Inc. 78 7,584 Symantec Corp. 551 14,111 Retirement Income Fund Lifestyle 3 31 COMMON STOCKS (30.6%)* cont. Shares Value Technology cont. Teradyne, Inc. † 151 $2,318 Western Digital Corp. 105 6,510 Transportation (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 7,000 10,080 Delta Air Lines, Inc. † 500 9,865 Deutsche Post AG (Germany) 399 11,528 Japan Airlines Co., Ltd. (Japan) UR 300 15,842 Southwest Airlines Co. 461 5,905 Sydney Airport (Australia) 4,818 16,165 Wabtec Corp. 72 4,213 Yangzijiang Shipbuilding Holdings, Ltd. (China) 10,000 7,358 Utilities and power (0.7%) AES Corp. 376 4,779 American Electric Power Co., Inc. 221 9,459 Chubu Electric Power Co., Inc. (Japan) 800 9,950 CMS Energy Corp. 87 2,308 Enel SpA (Italy) 3,280 10,846 Energias de Portugal (EDP) SA (Portugal) 1,985 7,015 Entergy Corp. 94 5,944 Hokuriku Electric Power Co. (Japan) 1,000 13,178 Kinder Morgan, Inc. 213 8,079 PG&E Corp. 167 6,907 PPL Corp. 96 2,947 Red Electrica Corporacion SA (Spain) 257 13,330 RWE AG (Preference) (Germany) 389 10,568 Snam SpA (Italy) 2,412 11,285 UGI Corp. 74 2,901 Total common stocks (cost $4,590,261) INVESTMENT COMPANIES (10.5%)* Shares Value Putnam Absolute Return 700 Fund Class Y ††† 128,162 $1,534,102 SPDR S&P rust 1,014 165,941 SPDR S&P Midcap rust 105 22,621 Total investment companies (cost $1,686,506) CONVERTIBLE PREFERRED STOCKS (7.8%)* Shares Value Basic materials (0.5%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 1,315 $27,339 Smurfit-Stone Container Corp. (Escrow) zero% cv. pfd. F 1,775 18 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd.† R 950 50,766 Capital goods (0.4%) United Technologies Corp. $3.75 cv. pfd. 1,150 71,427 32 Retirement Income Fund Lifestyle 3 CONVERTIBLE PREFERRED STOCKS (7.8%)* cont. Shares Value Communication services (0.3%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 $34,464 Iridium Communications, Inc. 144A $7.00 cv. pfd. 135 13,053 Consumer cyclicals (1.1%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 1,505 34,570 General Motors Co. Ser. B, $2.375 cv. pfd. 1,220 59,246 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 31 39,796 Stanley Black & Decker, Inc. $4.75 cv. pfd. 335 45,269 Consumer staples (0.2%) Bunge, Ltd. $4.875 cv. pfd. 200 21,000 Post Holdings, Inc. 144A $3.75 cv. pfd. 183 19,764 Energy (0.6%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 60 66,075 Halcon Resources Corp. cv. pfd. Ser. A, 5.75% † 34 32,640 Financials (2.8%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 1,375 34,461 AMG Capital Trust II $2.575 cv. pfd. 1,085 62,048 Bank of America Corp. Ser. L, 7.25% cv. pfd. 87 93,960 EPR Properties Ser. C, $1.44 cv. pfd. 1,170 25,082 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 615 35,459 Huntington Bancshares Ser. A, 8.50% cv. pfd. 33 41,085 MetLife, Inc. $3.75 cv. pfd. 976 53,387 OFG Bancorp cv. pfd. Ser. C, 8.75% (Puerto Rico) 20 32,720 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 55 62,288 Wintrust Financial Corp. $3.75 cv. pfd. 400 22,120 Health care (0.2%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 22 27,363 Technology (0.1%) Unisys Corp. Ser. A, 6.25% cv. pfd. 260 17,761 Transportation (0.5%) Continental Financial Trust II $3.00 cv. pfd. 510 22,058 Genesee & Wyoming, Inc. $5.00 cv. pfd. 192 23,328 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 2,375 35,340 Utilities and power (1.1%) AES Trust III $3.375 cv. pfd. 700 35,241 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. † 539 27,613 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 56,664 NextEra Energy, Inc. $2.799 cv. pfd. 390 21,567 PPL Corp. $4.375 cv. pfd. 600 32,148 Total convertible preferred stocks (cost $1,141,898) Retirement Income Fund Lifestyle 3 33 CONVERTIBLE BONDS AND NOTES (7.7%)* Principal amount Value Basic materials (0.1%) U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 $19,000 $19,392 Capital goods (0.5%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 18,000 24,345 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 25,000 27,391 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 22,660 Communication services (0.3%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 6,000 6,638 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 15,000 15,300 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 23,000 31,898 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 38,000 190 Consumer cyclicals (1.9%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 21,000 23,061 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 13,410 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 30,000 57,300 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 20,000 21,675 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 11,000 12,100 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 63,000 32,248 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 0 3/4s, 2043 28,000 30,416 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 13,000 12,740 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 44,000 52,305 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 5,000 11,847 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 19,000 38,143 Consumer staples (0.3%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 23,597 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 25,000 29,035 Energy (0.9%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 68,000 61,625 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 12,000 12,390 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 23,000 24,596 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 16,000 19,790 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † 15,000 113 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 20,000 22,450 34 Retirement Income Fund Lifestyle 3 CONVERTIBLE BONDS AND NOTES (7.7%)* cont. Principal amount Value Financials (1.0%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 $32,000 $34,560 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 5,000 4,603 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 16,000 19,790 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 25,000 26,234 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 R 13,000 12,756 PHH Corp. cv. sr. unsec. notes 4s, 2014 31,000 32,821 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 R 13,000 14,129 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 19,000 19,784 Health care (0.9%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 21,000 20,987 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 14,000 14,718 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 7,000 7,096 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) † F 25,000 2,000 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 14,000 980 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 4,000 8,943 Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 5,000 7,244 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 †† 38,000 38,950 Insulet Corp. cv. sr. unsec. notes 3 3/4s, 2016 5,000 6,813 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 11,000 14,403 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 21,000 28,219 Volcano Corp. cv. sr. unsec. unsub. notes 1 3/4s, 2017 7,000 6,851 Technology (1.8%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 26,000 26,780 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 16,000 21,120 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 15,000 18,000 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 57,000 78,981 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 15,000 16,247 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 51,000 53,933 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 47,000 46,648 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 17,000 17,340 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 18,000 14,783 Total convertible bonds and notes (cost $1,193,070) Retirement Income Fund Lifestyle 3 35 CORPORATE BONDS AND NOTES (5.2%)* Principal amount Value Basic materials (0.1%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $5,000 $5,125 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 4,771 LYB International Finance BV sr. unsec. unsub. notes 4s, 2023 (Netherlands) 5,000 4,935 Capital goods (0.1%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 10,000 12,414 Communication services (0.7%) American Tower Corp. sr. unsec. notes 7s, 2017 R 5,000 5,690 AT&T, Inc. company guaranty sr. notes 2 5/8s, 2022 3,000 2,678 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 22,000 25,410 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 6,291 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,268 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,438 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 5,000 4,888 Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,001 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,292 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 10,000 10,832 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 36,100 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 5,111 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 5,220 Consumer cyclicals (0.3%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 2,000 1,462 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 3,000 2,509 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 5,000 4,313 American Media, Inc. 144A notes 13 1/2s, 2018 320 327 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,000 2,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,206 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 2,000 1,981 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 5,956 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 2,000 2,028 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 5,000 5,275 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 1,000 1,163 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 3,000 3,101 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 5,000 5,367 36 Retirement Income Fund Lifestyle 3 CORPORATE BONDS AND NOTES (5.2%)* cont. Principal amount Value Consumer cyclicals cont. Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 $5,000 $6,324 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 5,750 6,009 Consumer staples (0.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,625 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 5,000 4,499 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 11,313 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 10,000 10,621 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 5,000 4,906 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 15,000 17,695 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 10,000 11,213 Energy (0.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 3,083 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,254 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,334 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 15,000 16,500 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,276 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 10,000 11,175 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,131 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 5,675 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 10,000 13,509 Williams Cos., Inc. (The) notes 8 3/4s, 2032 7,000 8,695 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,287 Financials (0.8%) Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 10,000 11,277 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 15,000 17,832 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 5,000 5,211 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 2,000 2,535 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 5,000 6,069 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 5,991 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 5,836 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 5,966 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 5,000 5,675 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,163 Retirement Income Fund Lifestyle 3 37 CORPORATE BONDS AND NOTES (5.2%)* cont. Principal amount Value Financials cont. Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 $5,000 $5,075 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,258 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 5,000 5,263 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,659 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.273s, 2037 15,000 12,119 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 5,000 5,766 Willis Group Holdings, PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 10,000 10,738 Health care (0.2%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 5,884 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,060 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 25,000 27,031 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 5,175 Technology (0.2%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 3,000 3,045 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 5,063 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,315 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 16,000 14,880 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 4,806 Utilities and power (1.9%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 15,000 17,250 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,393 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,399 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 100,000 111,980 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 5,743 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 25,000 31 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 6,560 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,248 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,100 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 68,000 71,485 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,450 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 5,000 5,298 38 Retirement Income Fund Lifestyle 3 CORPORATE BONDS AND NOTES (5.2%)* cont. Principal amount Value Utilities and power cont. PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) $15,000 $16,144 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,425 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 5,000 5,225 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,526 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 10,000 10,400 Westar Energy, Inc. 1st mtge. bonds 8 5/8s, 2018 15,000 19,333 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 5,000 5,176 Total corporate bonds and notes (cost $801,790) U.S. TREASURY OBLIGATIONS (3.5%)* Principal amount Value U.S. Treasury Bonds 2 7/8s, May 15, 2043 $50,000 $42,563 U.S. Treasury Notes 3 1/2s, February 15, 2018 48,000 52,345 3 1/8s, October 31, 2016 75,000 80,279 2 5/8s, April 30, 2016 10,000 10,522 1 3/4s, May 15, 2023 140,000 128,037 1 5/8s, November 15, 2022 30,000 27,392 1s, August 31, 2016 140,000 140,861 5/8s, April 30, 2018 100,000 96,090 Total U.S. treasury obligations (cost $589,525) MORTGAGE-BACKED SECURITIES (0.6%)* Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $11,000 $11,275 FRB Ser. 05-1, Class A4, 5.346s, 2042 8,401 8,768 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 03-T12, Class A4, 4.68s, 2039 2,782 2,782 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.954s, 2039 5,709 5,723 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.51s, 2038 12,015 — GE Commercial Mortgage Corporation Trust Ser. 05-C2, Class A3, 4.839s, 2043 587 588 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class ASB, 6 1/8s, 2051 8,247 8,895 FRB Ser. 07-LD11, Class A2, 5.988s, 2049 10,685 10,707 Ser. 07-LD12, Class A2, 5.827s, 2051 4,603 4,649 Ser. 07-LDPX, Class A3S, 5.317s, 2049 11,453 11,498 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 10,148 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,177 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 10,000 10,937 Retirement Income Fund Lifestyle 3 39 MORTGAGE-BACKED SECURITIES (0.6%)* cont. Principal amount Value LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0 1/2s, 2040 $229,457 $910 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.941s, 2050 3,375 3,431 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 10,979 11,034 Total mortgage-backed securities (cost $103,808) UNITS (0.2%)* Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $40,500 Total units (cost $41,682) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $12,647 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 11,980 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 5,052 Total municipal bonds and notes (cost $25,067) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 10 $9,357 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 275 7,290 Total preferred stocks (cost $15,146) WARRANTS (—%)*† Expiration Strike date price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 6,345 $— Total warrants (cost $1,269) $— SHORT-TERM INVESTMENTS (33.9%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L 5,084,437 $5,084,437 Putnam Cash Collateral Pool, LLC 0.12% d 14,850 14,850 SSgA Prime Money Market Fund 0.01% P 210,000 210,000 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, February 6, 2014 # $250,000 249,944 Total short-term investments (cost $5,559,194) TOTAL INVESTMENTS Total investments (cost $15,749,216) 40 Retirement Income Fund Lifestyle 3 Key to holding’s currency abbreviations EUR Euro USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2013 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $16,400,375. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ††† Affiliated company (Note 5). # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 100 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $3,883,670 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Retirement Income Fund Lifestyle 3 41 FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $526,420) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/18/13 $155 $189 $34 Euro Buy 9/18/13 37,801 36,728 1,073 Barclays Bank PLC British Pound Sell 9/18/13 3,099 3,072 (27) Hong Kong Dollar Buy 11/20/13 155 155 — Japanese Yen Buy 11/20/13 4,312 4,268 44 Japanese Yen Sell 11/20/13 4,312 4,383 71 Singapore Dollar Buy 11/20/13 8,232 8,227 5 Swedish Krona Sell 9/18/13 14,752 14,881 129 Swiss Franc Buy 9/18/13 15,800 15,555 245 Citibank, N.A. Australian Dollar Sell 10/18/13 9,230 9,543 313 Danish Krone Buy 9/18/13 10,897 10,793 104 Euro Buy 9/18/13 11,763 11,578 185 Euro Sell 9/18/13 11,763 11,721 (42) Japanese Yen Buy 11/20/13 27,132 26,812 320 Credit Suisse International Euro Sell 9/18/13 132 271 139 Japanese Yen Buy 11/20/13 6,605 6,547 58 Japanese Yen Sell 11/20/13 6,605 6,641 36 New Zealand Dollar Sell 10/18/13 26,196 26,395 199 Norwegian Krone Buy 9/18/13 1,437 1,811 (374) Swedish Krona Sell 9/18/13 272 274 2 Swiss Franc Buy 9/18/13 3,117 3,059 58 Swiss Franc Sell 9/18/13 3,117 3,069 (48) Deutsche Bank AG Euro Buy 9/18/13 4,229 4,118 111 Euro Sell 9/18/13 4,229 4,241 12 HSBC Bank USA, National Association Australian Dollar Sell 10/18/13 2,663 2,772 109 Euro Buy 9/18/13 61,327 61,494 (167) Euro Sell 9/18/13 61,327 60,750 (577) JPMorgan Chase Bank N.A. Australian Dollar Sell 10/18/13 20,944 21,652 708 British Pound Buy 9/18/13 14,411 14,327 84 British Pound Sell 9/18/13 14,411 14,133 (278) Euro Buy 9/18/13 3,569 3,578 (9) Euro Sell 9/18/13 3,569 3,536 (33) Japanese Yen Buy 11/20/13 10,306 10,201 105 Singapore Dollar Buy 11/20/13 7,683 7,678 5 Swedish Krona Sell 9/18/13 3,816 3,850 34 Swiss Franc Buy 9/18/13 1,182 1,171 11 42 Retirement Income Fund Lifestyle 3 FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $526,420) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 $3,816 $3,936 $(120) Australian Dollar Sell 10/18/13 3,816 3,934 118 Euro Buy 9/18/13 7,402 7,415 (13) Euro Sell 9/18/13 7,402 7,284 (118) Israeli Shekel Buy 10/18/13 1,843 1,839 4 Japanese Yen Buy 11/20/13 911 900 11 Japanese Yen Sell 11/20/13 911 909 (2) Swedish Krona Sell 9/18/13 3,515 3,545 30 UBS AG British Pound Buy 9/18/13 12,861 12,623 238 British Pound Sell 9/18/13 12,861 12,742 (119) Euro Buy 9/18/13 11,895 11,790 105 Euro Sell 9/18/13 11,895 11,891 (4) Norwegian Krone Buy 9/18/13 9,799 10,090 (291) Norwegian Krone Sell 9/18/13 9,799 10,278 479 WestPac Banking Corp. British Pound Buy 9/18/13 930 942 (12) Japanese Yen Buy 11/20/13 6,931 6,829 102 Total FUTURES CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 5 yr (Long) 1 $119,680 Dec-13 $350 Total Retirement Income Fund Lifestyle 3 43 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG Virgin Media BBB–/P $— EUR 10,000 9/20/13 477 bp $162 Finance PLC, 8 3/4%, 4/15/14 JPMorgan Chase Bank N.A. EM Series 15 Version BBB–/P (200,000) $1,600,000 6/20/16 500 bp (114,533) 1 Index NA HY Series 20 BBB–/P (71,219) 2,150,000 6/20/18 500 bp 33,913 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at August 31, 2013. Securities rated by Putnam are indicated by “/P.” 44 Retirement Income Fund Lifestyle 3 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $148,718 $52,313 $— Capital goods 209,900 11,986 — Communication services 169,538 37,002 — Conglomerates 65,482 — — Consumer cyclicals 427,776 123,892 — Consumer staples 389,604 68,735 — Energy 319,084 30,482 — Financials 1,815,538 115,968 — Health care 455,640 27,176 — Technology 352,617 — — Transportation 31,511 49,445 — Utilities and power 96,368 23,128 — Total common stocks — Convertible bonds and notes — 1,259,388 2,980 Convertible preferred stocks 99,040 1,178,062 18 Corporate bonds and notes — 857,134 — Investment companies 1,722,664 — — Mortgage-backed securities — 103,522 — Municipal bonds and notes — 29,679 — Preferred stocks — 16,647 — U.S. treasury obligations — 578,089 — Units — 40,500 — Warrants — — — Short-term investments 5,294,437 264,794 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,047 $— Futures contracts 350 — — Credit default contracts — 190,761 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Retirement Income Fund Lifestyle 3 45 Statement of assets and liabilities 8/31/13 (Unaudited) ASSETS Investment in securities, at value, including $14,450 of securities on loan (Note 1): Unaffiliated issuers (identified cost $9,145,715) $9,835,468 Affiliated issuers (identified cost $6,603,501) (Notes 1 and 5) 6,633,389 Foreign currency (cost $612) (Note 1) 612 Dividends, interest and other receivables 58,742 Receivable for shares of the fund sold 967 Receivable for investments sold 3,111 Receivable from Manager (Note 2) 17,950 Unrealized appreciation on forward currency contracts (Note 1) 5,281 Unrealized appreciation on OTC swap contracts (Note 1) 34,075 Premium paid on OTC swap contracts (Note 1) 271,219 Total assets LIABILITIES Payable to custodian 23,212 Payable for investments purchased 37 Payable for custodian fees (Note 2) 4,759 Payable for investor servicing fees (Note 2) 3,706 Payable for Trustee compensation and expenses (Note 2) 30,196 Payable for administrative services (Note 2) 32 Payable for distribution fees (Note 2) 8,078 Payable for auditing and tax fees 37,249 Payable for variation margin (Note 1) 8 Unrealized depreciation on OTC swap contracts (Note 1) 114,533 Unrealized depreciation on forward currency contracts (Note 1) 2,234 Collateral on securities loaned, at value (Note 1) 14,850 Collateral on certain derivative contracts, at value (Note 1) 210,000 Other accrued expenses 11,545 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $28,325,620 Undistributed net investment income (Note 1) 162,765 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (12,730,442) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 642,432 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 46 Retirement Income Fund Lifestyle 3 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($11,201,398 divided by 1,087,921 shares) $10.30 Offering price per class A share (100/96.00 of $10.30)* $10.73 Net asset value and offering price per class B share ($812,577 divided by 79,192 shares)** $10.26 Net asset value and offering price per class C share ($2,693,679 divided by 262,494 shares)** $10.26 Net asset value and redemption price per class M share ($500,923 divided by 48,731 shares) $10.28 Offering price per class M share (100/96.75 of $10.28)† $10.63 Net asset value, offering price and redemption price per class R share ($3,687 divided by 358 shares)†† $10.29 Net asset value, offering price and redemption price per class Y share ($1,188,111 divided by 115,220 shares) $10.31 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. †† Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Retirement Income Fund Lifestyle 3 47 Statement of operations Six months ended 8/31/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $4,508) $144,689 Interest (including interest income of $1,144 from investments in affiliated issuers) (Note 5) 61,172 Securities lending (Note 1) 2 Total investment income EXPENSES Compensation of Manager (Note 2) 40,216 Investor servicing fees (Note 2) 10,992 Custodian fees (Note 2) 10,591 Trustee compensation and expenses (Note 2) 559 Distribution fees (Note 2) 33,212 Administrative services (Note 2) 179 Reports to shareholders 13,771 Auditing and tax fees 36,479 Other 1,827 Fees waived and reimbursed by Manager (Note 2) (51,775) Total expenses Expense reduction (Note 2) (15) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 265,503 Net realized gain on swap contracts (Note 1) 153,560 Net realized loss on futures contracts (Note 1) (10,894) Net realized gain on foreign currency transactions (Note 1) 4,658 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,623 Net unrealized depreciation of investments, futures contracts and swap contracts during the period (234,203) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 48 Retirement Income Fund Lifestyle 3 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 8/31/13* Year ended 2/28/13 Operations: Net investment income $109,827 $254,907 Net realized gain on investments and foreign currency transactions 412,827 902,330 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (232,580) 214,644 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (110,232) (235,897) Class B (4,996) (11,810) Class C (16,081) (34,176) Class M (4,423) (9,015) Class R (39) (40) Class Y (13,543) (31,489) Decrease from capital share transactions (Note 4) (155,118) (1,948,399) Total decrease in net assets NET ASSETS Beginning of period 16,414,733 17,313,678 End of period (including undistributed net investment income of $162,765 and $202,252, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Retirement Income Fund Lifestyle 3 49 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A August 31, 2013 ** .08 .11 (.10) — 1.87 * .50* e .74 * 19 * February 28, 2013 .16 .67 (.20) — 1.00 e 1.69 45 February 29, 2012 .20 (.11) (.27) — 1.04 e 2.10 92 February 28, 2011 .25 .76 (.25) — f .97 2.65 72 February 28, 2010 .36 2.54 (.59) — f .75 4.31 93 g February 28, 2009 .45 (3.49) (.69) — f .74 4.92 145 g Class B August 31, 2013 ** .04 .10 (.06) — 1.40 * .88 * e .36 * 19 * February 28, 2013 .09 .68 (.13) — 1.75 e .94 45 February 29, 2012 .13 (.11) (.20) — 1.79 e 1.36 92 February 28, 2011 .17 .77 (.19) — f 1.72 1.87 72 February 28, 2010 .30 2.52 (.52) — f 1.50 3.69 93 g February 28, 2009 .38 (3.48) (.62) — f 1.49 4.14 145 g Class C August 31, 2013 ** .04 .10 (.06) — 1.40 * .88 * e .36 * 19 * February 28, 2013 .09 .67 (.13) — 1.75 e .90 45 February 29, 2012 .13 (.10) (.20) — 1.79 e 1.33 92 February 28, 2011 .18 .76 (.19) — f 1.72 1.90 72 February 28, 2010 .29 2.54 (.53) — f 1.50 3.55 93 g February 28, 2009 .38 (3.49) (.62) — f 1.49 4.22 145 g Class M August 31, 2013 ** .06 .11 (.09) — 1.66 * .63 * e .61 * 19 * February 28, 2013 .14 .68 (.18) — 1.25 e 1.41 45 February 29, 2012 .16 (.10) (.24) — 1.37 e 1.71 92 February 28, 2011 .20 .77 (.21) — f 1.47 2.17 72 February 28, 2010 .31 2.53 (.54) — f 1.25 3.68 93 g February 28, 2009 .41 (3.48) (.65) — f 95 1.24 4.41 145 g Class R August 31, 2013 ** .06 .12 (.09) — 1.74 * $4 .63 * e .58 * 19 * February 28, 2013 .10 .69 (.18) — 4 1.25 e 1.14 45 February 29, 2012 .18 (.11) (.25) — 1 1.29 e 1.87 92 February 28, 2011 .22 .77 (.23) — f 1 1.22 2.40 72 February 28, 2010 .34 2.55 (.57) — f 1 1.00 4.07 93 g February 28, 2009 .43 (3.50) (.67) — f 1 .99 4.68 145 g Class Y August 31, 2013 ** .09 .11 (.11) — 1.99 * .38 * e .86 * 19 * February 28, 2013 .18 .68 (.23) — .75 e 1.86 45 February 29, 2012 .23 (.11) (.30) — .79 e 2.38 92 February 28, 2011 .27 .77 (.28) — f .72 2.90 72 February 28, 2010 .45 2.47 (.61) — f .50 5.71 93 g February 28, 2009 .47 (3.49) (.71) — f .49 5.20 145 g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 50 Retirement Income Fund Lifestyle 3 Retirement Income Fund Lifestyle 3 51 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to February 28, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitations and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2013 0.31% February 28, 2013 0.77 February 29, 2012 0.80 February 28, 2011 0.82 February 28, 2010 1.12 February 28, 2009 0.99 e Expense ratios do not include expenses of the underlying fund. f Amount represents less than $0.01 per share. g Portfolio turnover excludes TBA purchase and sale transactions. The accompanying notes are an integral part of these financial statements. 52 Retirement Income Fund Lifestyle 3 Notes to financial statements 8/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 1, 2013 through August 31, 2013. Putnam Retirement Income Fund Lifestyle 3 (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek current income consistent with what Putnam Management believes to be prudent risk. The fund’s secondary objective is capital appreciation. The fund invests mainly in a combination of bonds and common stocks of U.S. and non-U.S. companies and in Putnam Absolute Return 700 Fund, which is a Putnam mutual fund Putnam Management refers to as the underlying fund. The fund may invest without limit in bonds that are either investment-grade or below investment-grade in quality (sometimes referred to as “junk bonds”) and have short- to long-term maturities. The fund also invests in other fixed-income securities, such as mortgage-backed investments, and invests in money market securities or affiliated money market or short-term investment funds for cash management. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of companies of any size. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments, and, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 Retirement Income Fund Lifestyle 3 53 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. 54 Retirement Income Fund Lifestyle 3 Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. Retirement Income Fund Lifestyle 3 55 In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $725 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $14,450 and the fund received cash collateral of $14,850. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate 56 Retirement Income Fund Lifestyle 3 plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 28, 2013, the fund had a capital loss carryover of $13,112,103 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,637,607 N/A $2,637,607 February 28, 2017 10,474,496 N/A 10,474,496 February 28, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $15,779,435, resulting in gross unrealized appreciation and depreciation of $1,088,069 and $398,647, respectively, or net unrealized appreciation of $689,422. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Retirement Income Fund Lifestyle 3 57 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds that charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2014, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.75% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $3,615 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, that do not represent the fund’s investments in other Putnam funds, other than Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $48,160 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $7,491 ClassR 3 ClassB 548 ClassY 837 ClassC 1,773 Total ClassM 340 58 Retirement Income Fund Lifestyle 3 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $8 under the expense offset arrangements and by $7 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $11, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $14,265 ClassM 1,294 ClassB 4,170 ClassR 11 ClassC 13,472 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $355 and $2 from the sale of classA and classM shares, respectively, and received $67 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $6 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,146,841 and $2,706,116, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $481,063 and $450,951, respectively. Retirement Income Fund Lifestyle 3 59 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 8/31/13 Year ended 2/28/13 ClassA Shares Amount Shares Amount Shares sold 114,264 $1,191,378 94,588 $923,796 Shares issued in connection with reinvestment of distributions 9,797 102,078 21,565 209,981 124,061 1,293,456 116,153 1,133,777 Shares repurchased (92,080) (965,341) (328,268) (3,204,494) Net increase (decrease) Six months ended 8/31/13 Year ended 2/28/13 ClassB Shares Amount Shares Amount Shares sold 6,184 $64,201 4,003 $38,303 Shares issued in connection with reinvestment of distributions 446 4,628 1,037 10,061 6,630 68,829 5,040 48,364 Shares repurchased (7,265) (75,315) (26,285) (256,672) Net decrease Six months ended 8/31/13 Year ended 2/28/13 ClassC Shares Amount Shares Amount Shares sold 19,239 $198,130 48,511 $475,662 Shares issued in connection with reinvestment of distributions 1,462 15,183 3,199 31,106 20,701 213,313 51,710 506,768 Shares repurchased (24,938) (259,261) (31,301) (307,916) Net increase (decrease) Six months ended 8/31/13 Year ended 2/28/13 ClassM Shares Amount Shares Amount Shares sold 103 $1,092 2,160 $20,710 Shares issued in connection with reinvestment of distributions 425 4,423 926 9,015 528 5,515 3,086 29,725 Shares repurchased (1,514) (15,758) (1,970) (19,200) Net increase (decrease) Six months ended 8/31/13 Year ended 2/28/13 ClassR Shares Amount Shares Amount Shares sold 469 $5,007 226 $2,221 Shares issued in connection with reinvestment of distributions 4 39 4 40 473 5,046 230 2,261 Shares repurchased (471) (4,840) (2) (17) Net increase 2 60 Retirement Income Fund Lifestyle 3 Six months ended 8/31/13 Year ended 2/28/13 ClassY Shares Amount Shares Amount Shares sold 407 $4,251 74,964 $739,877 Shares issued in connection with reinvestment of distributions 1,137 11,861 2,366 23,290 1,544 16,112 77,330 763,167 Shares repurchased (42,293) (436,874) (65,832) (644,162) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Value at the end of the Shares owned Percentage of ownership reporting period Class M 130 0.30% $1,336 ClassR 131 36.6 1,348 Note 5: Transactions with affiliated issuers Transactions during the reporting period with a company which are under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $3,802,441 $2,145,154 $863,158 $1,144 $5,084,437 Putnam Absolute Return 700 Fund ClassY 1,562,387 155,601 186,045 — 1,534,102 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Retirement Income Fund Lifestyle 3 61 Note 7: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Futures contracts (number of contracts) 2 Forward currency contracts (contract amount) $710,000 OTC credit default swap contracts (notional) $3,800,000 Warrants (number of warrants) 6,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $190,761 Payables $— Foreign exchange contracts Receivables 5,281 Payables 2,234 Receivables, Net assets — Unrealized Interest rate contracts appreciation 350* Payables — Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $— $— $153,560 $153,560 Foreign exchange contracts — 5,051 — $5,051 Interest rate contracts (10,894) — — $(10,894) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Futures contracts Swaps Total Credit contracts $— $— $— $(74,013) $(74,013) Foreign exchange contracts — — 1,472 — $1,472 Equity contracts (110) — — — $(110) Interest rate contracts — (433) — — $(433) Total 62 Retirement Income Fund Lifestyle 3 This page left blank intentionally. Retirement Income Fund Lifestyle 3 63 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Credit default swap contracts*# $— $— $— $— $162 $— $— $190,599 $— $— $— $— $190,761 Forward currency contracts# 1,107 494 922 492 123 — 109 947 — 163 822 102 5,281 Securities on loan** — 14,450 — 14,450 Total Assets $— Liabilities: Futures contracts*** — 8 — — — 8 Forward currency contracts# — 27 42 422 — — 744 320 — 253 414 12 2,234 Total Liabilities $— $— $— $8 Total Financial and Derivative Net Assets Total collateral received (pledged)##† $— $— $— $— $— $14,450 $— $191,226 $— $— $— $— $205,676 Net amount $1,107 $467 $880 $70 $285 $— $(635) $— $(8) $(90) $408 $90 $2,574 * Excludes premiums. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
